Citation Nr: 1748782	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (lumbar spine disability), rated as 10 percent disabling prior to May 24, 2017, and 20 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis (left knee disability).

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a January 2012 rating decision, the RO granted service connection and assigned 10 percent ratings for degenerative arthritis with intervertebral disc syndrome (IVDS) and right lower extremity sciatic nerve impairment, denied a rating in excess of 10 percent for left knee osteoarthritis, and found no new and material evidence had been submitted to reopen the Veteran's claim for service connection for hypertension. The RO also found no CUE in the September 2004 and March 2009 rating decisions denying service connection for hypertension. In January 2012, the Veteran noted his disagreement with the January 2012 rating decision adjudicating these issues.

In a March 2012 rating decision, the RO denied service connection for right ear hearing loss. At that time, the RO granted service connection for tinnitus, rated as 10 percent rating effective September 28, 2011. In April 2012, the Veteran expressed disagreement with the denial of his service connection claim and the effective date assigned for tinnitus and claimed CUE with the original, September 2004 rating decision that denied service connection for tinnitus. Although the RO styled this issue as including consideration of the rating assigned for this disability, the Veteran's NOD did not express disagreement in this respect, so the Board narrowed it to solely involve a consideration of CUE. 

In April 2017, the Board denied the Veteran's claim for an earlier effective date for tinnitus based on CUE, as well as the Veteran's motion alleging CUE in the rating decisions that denied service connection for hypertension. The Board also reopened the claim for entitlement to service connection for hypertension, and denied the claim for a higher rating for right lower extremity sciatic nerve impairment. Finally, the Board remanded the claim for service connection for hypertension, as well as the claims for increased ratings for degenerative arthritis of the lumbar spine with IVDS and left knee osteoarthritis and to reopen a claim for service connection for right ear hearing loss.

In a July 2017 rating decision, the RO granted service connection for hypertension.  As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

Additionally, the July 2017 rating decision granted a 20 percent rating for degenerative arthritis of the lumbar spine with IVDS effective May 24, 2017, creating a staged rating as indicated on the title page. The Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Finally, a July 2017 supplemental statement of the case (SSOC) denied a higher rating for left knee osteoarthritis, as well as service connection for right ear hearing loss.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

As noted in the previous Remand, the Veteran has raised the issue of whether there is CUE in the rating decision denying his claim for entitlement to service connection for right ear hearing loss, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Thus, the Board again notes that it does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2016). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 24, 2017, the Veteran's service-connected lumbar spine disability was manifested by scoliosis; there is no competent evidence forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS requiring prescribed bed rest.

2.  Since May 24, 2017, the Veteran's service-connected lumbar spine disability was manifested by a disability equating to no worse than limitation of flexion to 30 degrees; there is no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of IVDS requiring prescribed bed rest.

3.  The Veteran's service-connected left knee disability has been manifested by complaints of pain, stiffness, swelling, lack of endurance, fatigability, tenderness, and crepitus. Remaining functional flexion is no worse than 70 degrees and extension no worse than 0 degrees, to include consideration of flare-ups, and the weight of the evidence reflects that there has not been recurrent subluxation of lateral instability, ankylosis, or removed or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2017, the criteria for an initial schedular rating of 20 percent, but no higher, for service-connected lumbar spine disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2016).

2.  Since May 24, 2017, the criteria for a schedular rating of 40 percent, but no higher, for service-connected lumbar spine disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5010, 5242 (2016).

3.  The criteria for an increased rating in excess of 10 percent for service-connected left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). Moreover, following the April 2017 Remand, neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that, in connection with an increased rating claim, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the following analysis is undertaken with the possibility that staged ratings may be warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2016).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Analysis

A.  Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5242-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. DC 5242 applies to degenerative arthritis. DC 5237 applies to lumbosacral strain. Both DCs permit rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

Following the criteria, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Turning to the pertinent evidence of record, on October 2011 VA contract examination, the Veteran reported limitation in walking. He specified that he could walk 50 yards, and it took him 15 minutes to accomplish this. He had not experienced falls due to his lumbar spine condition. He reported symptoms of stiffness, fatigue, spasms, decreased motion, and numbness. Pain was described as severe and constant. Pain could be exacerbated by physical activity and relieved by rest. At the time of pain, he could function with medication. He treated with Tylenol. He had not been hospitalized nor had surgery for his lumbar spine. He stated that his spine condition, in the past 12 months, had not resulted in any episodes of incapacitation.

Physical examination revealed a normal posture and antalgic gait. His abnormal gait was due to pain in his hip. There was no evidence of radiating pain on movement. Muscle spasm was absent. There was tenderness in L2-L5. Spinal contour was preserved, though there was tenderness. There was no guarding of movement. There was no weakness. Muscle tone and musculature were normal. There was no ankylosis of the thoracolumbar spine. Range of motion testing revealed flexion limited to 80 degrees, with pain beginning at endpoint. Extension was limited to 23 degrees, with pain beginning at 20 degrees. Right lateral flexion was limited to 20 degrees, with pain beginning at 10 degrees. Left lateral flexion was limited to 22 degrees, with pain beginning at 12 degrees. Right rotation was limited to 20 degrees, with pain beginning at endpoint. Left lateral rotation was limited to 30 degrees, with pain beginning at endpoint. Repetitive motion was possible without additional degree of limitation. X-rays showed joint irregularity and scoliosis. The examiner diagnosed IVDS with degenerative arthritis changes.

A July 2014 VA treatment reflects that that the Veteran reported worsening lumbar spine pain. Physical examination revealed tenderness to palpation of the lower spine. Range of motion was limited due to pain.

An August 2014 VA physical therapy note indicated that the Veteran had poor posture. Range of motion testing showed extension was limited by 50 percent due to tightness. All other ranges of motion were within functional limits.

An October 2014 MRI showed mild degenerative changes, mild sclerosis, and rightward curvature of lumbosacral spine. Continued physical therapy was advised.

A July 2015 VA treatment record noted that the Veteran reported worsening low back pain. There was tenderness to palpation of the right lower spine. Gait was within normal limits.

An October 2015 MRI showed moderate multilevel degenerative joint disease and degenerative disc disease, most severe at L4-5 level.

An August 2016 VA treatment reflected complaints of low back pain. Examination revealed no significant tenderness to palpation. Gait was within normal limits. Range of motion was mildly limited due to pain.

On May 24, 2017 VA examination, the Veteran reported that, due to his back issue, he had to sleep on his back. He could not drive for longer than an hour without getting out for rest. He described issues with bending over, but it was more painful with bending backwards. He also had issues with moving around, and he would get spasms to his back. The Veteran reported experiencing flare-ups 3 to 4 times per week. The Veteran reported that his back disability resulted in impaired ability to drive for long periods, as well as lifting, standing, and sitting.

Range of motion testing showed forward flexion limited to 50 degrees, extension and right lateral flexion limited to 20 degrees, left lateral flexion limited to 25 degrees, and right and left lateral rotation were limited to 30 degrees. All range of motions exhibited pain. Pain did not result in additional functional loss. The Veteran was able to perform repetitive use testing without additional loss of function or range of motion. There was tenderness to bilateral lumbar paraspinal muscles. The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups. There was no guarding or muscle spasm of the thoracolumbar spine. There was no ankylosis of the spine. The Veteran had IVDS of the thoracolumbar spine, but no episodes of acute signs and symptoms due to IVDS that required best rest prescribed by a physician and treatment by a physician in the last 12 months. The examiner also stated that, a review of all available treatment records since February 2012 does not indicate the Veteran was ever incapacitated and issued bed rest by a physician. The Veteran also denied any episodes of ordered bed rest.

Based on the foregoing, the Board finds that a higher, 20 percent rating is warranted prior to May 24, 2017, and a higher, 40 percent rating is warranted from that date.

Prior to May 24, 2017, the medical evidence of record reflected that the Veteran's spine disability manifested in scoliosis. Thus, he met the criteria for a 20 percent rating prior to May 24, 2017. However, he did not meet the criteria for a rating in excess of 20 percent at any time prior to May 24, 2017. In this regard, the October 2011 VA examination report revealed forward flexion to 80 degrees and combined range of motion of 170 degrees, which included consideration of the degree at which pain began. In addition, there was no evidence of ankylosis of the thoracolumbar spine throughout this time period. Even with consideration of functional loss due to flare-ups, this does not more nearly approximate the criteria for the next higher, 40 percent rating, which requires flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. See C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca, supra.

However, on May 24, 2017 VA examination, the Veteran's forward flexion was limited to 50 degrees, and the VA examiner noted that the Veteran exhibited pain on all ranges of motion. Unfortunately, the examiner did not note at which degree pain began. Taking into consideration the Veteran's reports of flare-ups, the Board finds that the evidence of record more nearly approximates the criteria required for a 40 percent disability rating. See C.F.R. §§ 4.40, 4.45, 4.59, and 4.7; see also DeLuca, supra.

With respect to the question of whether the Veteran is entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability, neither his treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. Rather, these documents contain findings reflecting that there is no ankylosis.

In sum, in resolving reasonable doubt in favor of the Veteran, a higher, 20 percent rating is warranted prior to May 24, 2017, and a higher, 40 percent rating is warranted since May 24, 2017. To the extent that the examinations were inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran. Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).  

B.  Left Knee Disability

Historically, the Veteran's left knee disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260. DC 5010 applies to traumatic arthritis. DC 5260 applies to limitation of flexion.

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating. A 10 percent rating requires flexion limited to 45 degrees. A 20 percent rating requires flexion limited to 30 degrees. A 30 percent rating requires flexion limited to 15 degrees.

Furthermore, VA's General Counsel has also found that separate ratings may be assigned for limitation of flexion and extension. See VAOPGCPREC 9-2004 (2004). Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating. A 10 percent rating requires extension limited to 10 degrees. A 20 percent rating requires extension limited to 15 degrees. A 30 percent rating requires extension limited to 20 degrees. A 40 percent rating requires extension limited to 30 degrees. A 50 percent rating requires extension limited to 45 degrees. Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion). 38 C.F.R. § 4.71a, Plate II.

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.

The currently assigned 10 percent rating was based upon findings of painful or limited motion and X-ray evidence of arthritis. 38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7. When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion. See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).

Turning to the evidence of record, the Veteran submitted a claim for increased rating for left knee osteoarthritis in September 2011.

During an October 2011 VA Contract examination in connection with his claim, the Veteran reported symptoms of stiffness, swelling, lack of endurance, fatigability, tenderness, and pain. He did not experience weakness, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, or dislocation. He reported experiencing flare-ups as often as 24 times per day, and each time lasted for 1 hour. He rated the severity level as an 8 out of 10. The flare-ups were precipitated by physical activity and alleviated by rest. During the flare-ups, it was hard to climb, walk, and take the stairs. He reported difficulty with standing/walking, and he could not sit without adjusting his knee. He was not receiving any treatment for this condition. He reported that he was never hospitalized, nor had any surgery for his left knee. He stated his condition, in the last 12 months, did not result in any incapacitation.

Physical examination showed tenderness and guarding of movement of the left knee. There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage. There was no subluxation. There was crepitus. There was no genu recurvatum or locking pain. There was no ankylosis. Range of motion testing revealed flexion to 100 degrees, with pain beginning at 70 degrees. Extension was to 0 degrees with pain at 0 degrees. Repetitive motion was possible without additional degree of limitation. All stability tests were within normal limits. X-rays showed degenerative arthritis changes.

VA physical therapy records dated September 2013 and October 2013 indicate that the range of motion and stability tests of the left knee were normal.

A March 2014 VA treatment record noted that the Veteran reported that he felt like his left knee will give out at times. He endorsed popping, locking, and catching. On physical examination, all stability tests were normal. Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.

An August 2016 VA treatment record noted chronic knee pain. On examination, there was no effusion or swelling. There was tenderness to palpation on the top and patellar tendon.

On March 2017 VA examination in connection with the Veteran's claim for service connection for right knee disability, flexion of the left knee was limited to 115 degrees, and extension was limited to 0 degrees. Pain was noted on exam but did not cause functional loss. Pain was exhibited during flexion. The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional functional loss or range of motion. There was no evidence of pain with weight bearing. There was objective evidence of localized tenderness or pain on palpation to patellar compression. There was objective evidence of crepitus.

In May 2017, a VA examiner reviewed the claims file and stated that, with regard to the previous knee examinations, no opinion could be given as to range of motion and if there was any associated pain, as this would be mere speculation.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for left knee disability.

The Board notes that the Veteran's limitation of motion, while noted to be limited by pain, did not more nearly approximate the level of disability warranting a 20 rating under either DC 5260 or 5261. 38 C.F.R. § 4.71a. Even with consideration of pain on October 2011 VA examination, the Veteran's limitation of flexion and extension did not meet the criteria for a compensable rating, much less a 20 percent rating, under DC 5260. The Board recognizes that the March 2017 VA examiner did not note the degree at which pain began during range of motion testing or estimate the precise degree of additional motion lost during flare-ups.  However, given the flexion to 115 degrees and extension to 0 degrees more nearly approximated 45 degrees of flexion or 10 degrees of extension, the evidence including the Veteran's lay statements does not reflect that the limitation caused by the Veteran's pain during flare-ups was so disabling to meet the criteria for the next higher rating. 

A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998). Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability. A 20 percent rating requires moderate recurrent subluxation or lateral instability. A 30 percent rating requires a severe recurrent subluxation or lateral instability.

The Board also acknowledges the Veteran's complaint of giving way in March 2014. However, stability testing throughout the appellate period is negative for any findings of instability, and the Veteran did not complain of symptoms of instability at any other time during the appeal period. Hence, the weight of the evidence is against finding that the Veteran's reported instability was recurrent, and therefore a separate 10 percent rating under DC 5257 is not warranted.

Finally, the Board has considered whether the Veteran may be entitled to any other separate compensable disability ratings. Under DC 5256, disability ratings are assigned when ankylosis is present. 38 C.F.R. § 4.71a. DCs 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present. Id. Finally, a 10 percent disability rating is assigned under DC 5263 when genu recurvatum is identified. Id.

In this case, there are no findings of ankylosis in the record. Moreover, the October 2011 VA examination report specifically indicated there was no ankylosis; thus, DC 5256 is inapplicable. The Veteran has not undergone removal of the semi-lunar cartilage nor is it dislocated. Hence separate ratings under DCs 5258 or 5259 are not warranted. There is also no indication of compensable scarring resulting from any left knee surgery. As such, no separate, compensable additional rating is warranted for any disability stemming from the service-connected left knee disability.

In sum, the Board finds that a rating in excess of 10 percent for left knee flexion is not warranted. As the preponderance of the evidence is against any higher or additional separate ratings, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

C.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the lumbar spine and left knee symptoms are fully contemplated by the applicable rating criteria. Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. Additionally, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45 (2016). The difficulty in walking and standing are manifestations of the symptom of pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine and/or left knee disability causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

The Board also recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001). The Veteran has not contended that his service-connected disabilities render him unemployable and the evidence does not otherwise suggest that this is the case. As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Prior to May 24, 2017, entitlement to an increased schedular rating of 20 percent, but no higher, for lumbar spine disability is granted, subject to the legal authority governing the payment of compensation.

Since May 24, 2017, entitlement to an increased schedular rating of 40 percent, but no higher, for lumbar spine disability is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating in excess of 10 percent for left knee disability is denied.


REMAND

With regard to the claim to reopen service connection for right ear hearing loss, it appears that substantial compliance with the Board's April 2017 remand instructions was not achieved. Hence, another Remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the April 2017 Remand, the Board noted that in September 2004, the Veteran's claim for service connection for right ear hearing loss was denied. Thereafter, he filed a claim of CUE with that decision. As the AOJ had not adjudicated the Veteran's CUE claim, the Board referred that matter to the AOJ for adjudication. The Board further found that that the granting of the CUE claim would moot his claim to reopen. Thus, the claim to reopen service connection for right ear hearing loss was found to be inextricably intertwined with the claim of CUE in the September 2004 rating decision denying service connection for right ear hearing loss. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). Therefore, the Board remanded the claim to reopen a claim for service connection for a right ear hearing disability so that the AOJ could first consider the CUE claim.

However, as noted in the Introduction, a July 2017 SSOC denied entitlement to service connection for bilateral hearing loss, and has yet to address the claim for CUE. Thus, the AOJ does not appear to have complied with this remand instruction, and the application to reopen a claim for service connection for right ear hearing loss must again be remanded.

Accordingly, this matter is REMANDED for the following action:

Following adjudication of the Veteran's motion alleging CUE in a September 2004 rating decision, readjudicate the Veteran's application to reopen the claim for service connection for right ear hearing loss, if necessary. If the claim remains denied, Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


